Quinn, Chief Judge
(dissenting):
I dissent.
Judge Brosman concedes that the presumption of prejudice was not overcome with respect to some of the specifications. He seeks to confine the effect of the error to those offenses. However, I do not agree with this effort to compartmentalize the taint of improper influence upon the triers of fact.
An accused is entitled to a fair trial. That includes the right to trial by a jury which has not been affected in any improper way. Whenever such influence appears, we cannot limit its pernicious effect to one or another of the charges.
Prejudice of this kind strikes at the heart of a fair trial. Certainly, we have attempted no such refinements in assessing the effect of a closed session conference between the law officer and the court. In United States v. Smith, 1 USCMA 531, 4 CMR 123, the accused was tried for murder and rape. He was convicted only of rape. The record indicated, in closed session, an improper discussion between the law officer and the court, regarding the admissibility of a dying declaration. The discussion related to the murder charge only, of which the accused was acquitted. And yet, this Court reversed the conviction. We said:
“. . . A conference of the type held here is clearly condemned by the law and the policy demanding enforcement of that law is so important as to warrant reversal regardless of the possible effect or non-effect of the law officer’s remarks upon the deliberations of the court.”
It is significant that no attempt has ever been made to limit the effect of improper influence whenever the convening authority has acted as an accuser. In United States v. Marsh, 3 USCMA 48, 11 CMR 48, the accused was convicted of two offenses, unauthorized absence and willful disobedience of a lawful order. We held that the convening authority was an accuser with respect to the order upon which the disobedience charge was based. We then specifically passed on the question whether the unauthorized absence charge could be sustained. We determined that the error saturated the entire case. Inherent in that de-*428cisión, and in cases such as United States v. Gordon, 1 USCMA 255, 2 CMR 161, is the paramount consideration for an absolutely fair trial. In my opinion, the decision in this case departs materially from that sound policy. I would reverse the finding of guilty and order a new trial.